Appendix A to the Operating Expenses Limitation Agreement (as amended September 11, 2014 to add the Poplar Forest Cornerstone Fund and the Poplar Forest Outliers Fund) Funds and Share Classes Operating Expense Limits Poplar Forest Partners Fund, Class A 1.25% Poplar Forest Partners Fund, Institutional Class 1.00% Poplar Forest Cornerstone Fund, Class A 1.15% Poplar Forest Cornerstone Fund, Institutional Class 0.90% Poplar Forest Outliers Fund, Class A 1.35% Poplar Forest Outliers Fund, Institutional Class 1.10% ADVISORS SERIES TRUST POPLAR FOREST CAPITAL, LLC By:/s/ Douglas G. Hess By:/s/ J. Dale Harvey Print Name:Douglas G. Hess Print Name:J. Dale Harvey Title:President Title: Chief Executive Officer 1
